Citation Nr: 0707901	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for Addison's disease, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to Addison's disease.

3.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1984 as well as for over 13 years prior to February 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The veteran switched his service representative from The 
American Legion to the Disabled American Veterans in August 
2006. 


FINDINGS OF FACT

1.  The veteran does not have four or more crises a year 
resulting from his Addison's disease.

2.  The veteran does not have peripheral neuropathy due to 
his military service, due to service-connected disability, or 
due to medications for his service-connected disability.

3.  The veteran has only one service-connected disability 
rated at 40 percent and he is not unemployable solely due to 
his service-connected Addison's disease.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
Addison's disease are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.120, Diagnostic Code 7911 (2006).

2.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the RO hearing the veteran stated that he only receives 
medical treatment at the VA Medical Center.



In the present case, the veteran's was originally granted a 
20 percent rating for Addison's disease in August 1984.  The 
veteran was assigned an increased rating of 40 percent for 
his Addison's disease under Diagnostic code 7911 from 
September 1992.  The veteran submitted his claim for an 
increased rating in August 2002.  At a September 2003 hearing 
before a hearing officer, the veteran reported that he had 
weakness and fatigue due to his Addison's disease.  The 
veteran denied emergency room treatment, hospitalization, or 
dehydration due to episodes of Addison's disease.


Under Diagnostic Code 7911, a 40 percent evaluation for 
Addison's disease requires three crises during the past year, 
or five or more episodes during the past year.  A 60 percent 
evaluation requires four or more crises during the past year.  
38 C.F.R. § 4.119, Diagnostic Code 7911.

An Addisonian "crisis" consists of the rapid onset of 
peripheral vascular collapse (with acute hypotension and 
shock), with findings that may include: anorexia, nausea, 
vomiting; dehydration; profound weakness; pain in abdomen, 
legs, and back; fever; apathy, and depressed mentation with 
possible progression to coma, renal shutdown, and death.  
Diagnostic Code 7911, Note (1).

An Addisonian "episode," for VA purposes, is a less acute and 
less severe event than an Addisonian crisis and may consist 
of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension, or hypoglycemia, 
but no peripheral vascular collapse.  Diagnostic Code 7911, 
Note (2).

Review of the medical evidence reflects complaints of 
hyperpigmentation and fatigue due to Addison's disease.  
Hospital treatment for nausea and vomiting in December 2002 
was attributed to gastroenteritis.  The medical records 
including VA treatment records; VA examination reports dated 
in November 2002, and November 2003; and an October 2003 
medical examination for SSA do not reveal that the veteran 
has had Addisonian crises.  Furthermore, the November 2003 VA 
examiner stated that there had been no occurrences of either 
adrenal crisis or adrenal episode according to the medical 
record and the veteran. 

As noted above, a higher rating requires four or more 
Addisonian crises a year.  Since the veteran has not been 
shown to have any Addisonian crises, the preponderance of the 
evidence is against his claim and he is not entitled to a 
higher, 60 percent, rating.   


Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOGCPREC 6-96.  
While the SSA has indicated that the veteran is unemployable, 
this was due to a combination of disabilities, including 
Addison's disease, peripheral neuropathy in the lower 
extremities, chronic obstructive pulmonary disease, and 
degenerative disc disease of the lumbar spine.  The medical 
evidence does not indicate that the veteran was unemployable 
solely due to Addison's disease.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for Addison's disease is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).


















In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic disease 
of the nervous system, when manifested to a compensable 
degree within the initial post-service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation the existing case 
law.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(Service connection is permitted for aggravation of a non-
service-connected disability caused by a service-connected 
disability).







ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


